              Case 1:15-cv-00610-TFM-N Document 92 Filed 03/29/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

STEVEN D. KING,                                         )
                                                        )
          PLAINTIFF,                                    )
                                                        )
                                                        )
v.                                                      ) CIVIL ACTION 1:15-CV-00610
                                                        )
CITY OF MOBILE, MOBILE POLICE                           )
DEPARTMENT, and ADAM AUSTIN,                            )
                                                        )
          DEFENDANTS.                                   )


                       JOINT STATEMENT REGARDING SETTLEMENT

          COME NOW the parties and submit the following joint statement concerning settlement

as required by the Court’s scheduling order (Doc. 87):

          The parties have engaged in settlement negotiations through counsel and are unable to

settle this matter at this time. It is not believed that a settlement conference would be productive

at this time.

                   Respectfully submitted this 29th day of March, 2019.


/s/ Samuel Joshua Briskman (with permission)        /s/ L. Robert Shreve________________
Samuel Joshua Briskman                              L. Robert Shreve
Briskman & Binion, P.C.                             11 North Water Street
205 Church Street                                   Suite 22200
Mobile, Alabama 36602                               Mobile, AL 36602
jbriskman@briskman-binion.com                       rshreve@burr.com




31275167 v1
33174368 v1
